UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2009 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 000-22905 GOLDEN PHOENIX MINERALS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 41-1878178 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification Number) 1675 East Prater Way, Suite 102, Sparks, Nevada 89434 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (775) 853-4919 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨No x As of May 15, 2009 there were 207,550,457 outstanding shares of the registrant’s common stock. 1 GOLDEN PHOENIX MINERALS, INC. FORM 10-Q INDEX Page Number PART I – FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2009 (Unaudited) and December 31, 2008 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2009 and 2008 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2008 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3.Quantitative and Qualitative Disclosures About Market Risk 34 Item 4T.Controls and Procedures 34 PART II – OTHER INFORMATION Item 1.Legal Proceedings 35 Item 1A.Risk Factors 36 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3.Defaults Upon Senior Securities 36 Item 4.Submission of Matters to a Vote of Security Holders 36 Item 5.Other Information 36 Item 6.Exhibits 37 Signature Page 38 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Balance Sheets March 31, 2009 (Unaudited) December 31, 2008 ASSETS Current assets: Cash and cash equivalents $ 226,305 $ 454 Prepaid expenses and other current assets 100,576 58,619 Inventories 49,684 49,739 Total current assets 376,565 108,812 Property and equipment, net 789,002 817,578 Other assets: Restricted funds – reclamation obligations 1,839,776 1,839,592 Prepaid bond insurance premiums 223,262 234,065 Deposits 107,046 107,046 Assets of discontinued operations 3,310,751 3,383,205 Total other assets 5,480,835 5,563,908 $ 6,646,402 $ 6,490,298 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ 1,042,909 $ 1,268,465 Accrued liabilities 634,003 573,156 Current portion of severance obligations 120,204 100,170 Current portion of long-term debt 1,196,336 176,549 Production payment obligation — 1,974,456 Amounts due to related parties 478,534 458,531 Total current liabilities 3,471,986 4,551,327 Long-term liabilities: Reclamation obligations 3,082,134 3,034,314 Severance obligations 66,426 86,460 Long-term debt 1,148,152 142,506 Liabilities of discontinued operations 3,812,316 3,390,627 Total long-term liabilities 8,109,028 6,653,907 Total liabilities 11,581,014 11,205,234 Commitments and contingencies Minority interest (508,966 ) (304,319 ) Stockholders’ deficit: Preferred stock, no par value, 50,000,000 shares authorized, none issued — — Common stock; $0.001 par value, 400,000,000 shares authorized, 206,050,457 and 205,510,457 shares issued and outstanding, respectively 206,050 205,510 Additional paid-in capital 40,592,312 40,127,362 Common stock subscriptions receivable (120,000 ) (121,187 ) Accumulated deficit (45,104,008 ) (44,622,302 ) Total stockholders’ deficit (4,425,646 ) (4,410,617 ) $ 6,646,402 $ 6,490,298 See accompanying notes to condensed consolidated financial statements 3 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, 2009 2008 Sales $ — $ — Operating costs and expenses: Costs of mining operations 37,072 (23,167 ) Exploration, development and mineral property lease expenses 67,777 291,737 Accretion expense 47,820 44,073 General and administrative expenses 477,385 891,022 Depreciation and amortization expense 29,703 23,489 Royalties — 1,158,337 Total operating costs and expenses 659,757 2,385,491 Loss from operations (659,757 ) (2,385,491 ) Other income (expense): Interest income 184 10,250 Interest expense (489,746 ) (14,604 ) Gain (loss) on extinguishment of debt 974,456 (1,500 ) Gain on disposal of property and equipment 127 — Total other income (expense) 485,021 (5,854 ) Loss before income taxes (174,736 ) (2,391,345 ) Provision for income taxes — — Loss from continuing operations (174,736 ) (2,391,345 ) Income (Loss) from discontinued operations: Income (Loss) from discontinued operations before minority interest (511,617 ) 970,650 Minority interest in (income) loss of discontinued operations 204,647 (387,508 ) Income (Loss) from discontinued operations (306,970 ) 583,142 Net loss (481,706 ) (1,808,203 ) Other comprehensive loss: Unrealized loss on marketable securities — (59,777 ) Net comprehensive loss $ (481,706 ) $ (1,867,980 ) Income (Loss) per common share, basic and diluted: Continuing operations $ (0.00 ) $ (0.01 ) Discontinued operations (0.00 ) 0.00 Total $ (0.00 ) $ (0.01 ) Weighted average number of shares outstanding 205,814,679 182,855,246 See accompanying notes to condensed consolidated financial statements 4 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2009 2008 Cash flows from operating activities: Net loss $ (481,706 ) $ (1,808,203 ) Adjustments to reconcile net loss to net cash used in operating activities: Loss (income) from discontinued operations 306,970 (583,142 ) Depreciation and amortization 29,703 23,489 Accretion expense 47,820 44,073 Stock-based compensation 16,593 32,993 Gain on disposal of property and equipment (127 ) — Issuance of warrants for interest expense 437,611 — Gain on extinguishment of debt (974,456 ) — Issuance of common stock for services — 20,000 Issuance of common stock for royalties — 840,000 Changes in operating assets and liabilities: Decrease in receivables — 1,638 (Increase) decrease in prepaid expenses and other current assets (31,154 ) 14,334 (Increase) decrease in inventories 55 (35,878 ) Increase in restricted funds – reclamation obligations (184 ) (351 ) Decrease in deposits — 16,920 Increase in accounts payable 260,226 149,541 Increase in accrued and other liabilities 95,089 96,909 Net cash used in operating activities (293,560 ) (1,187,677 ) Cash flows from investing activities: Purchase of property and equipment (1,500 ) (198,679 ) Proceeds from the sale of property and equipment 353 — Net cash used in investing activities (1,147 ) (198,679 ) Cash flows from financing activities: Proceeds from the issuance of debt 1,000,000 — Proceeds from the exercise of options and warrants — 25,659 Payments of severance obligations — (73,179 ) Payments of notes payable and long-term debt (10,855 ) (3,006 ) Payments of amounts due to related parties — (89,897 ) Payments of production payment obligation – related party — (40,026 ) Net cash provided by (used in) financing activities 989,145 (180,449 ) Cash flows from discontinued operations: Net cash used in operating activities (578,174 ) (492,435 ) Net cash provided by (used in) investing activities 40,000 (185,480 ) Net cash provided by financing activities 69,587 429,555 Net cash used in discontinued operations (468,587 ) (248,360 ) Net increase (decrease) in cash 225,851 (1,815,165 ) Cash and cash equivalents, beginning of period 454 2,128,941 Cash and cash equivalents, end of period $ 226,305 $ 313,776 See accompanying notes to condensed consolidated financial statements 5 GOLDEN PHOENIX MINERALS, INC. Notes to Condensed Consolidated Financial Statements March 31, 2009 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF FINANCIAL STATEMENT PRESENTATION Golden Phoenix Minerals, Inc. (the “Company” or “Golden Phoenix”) is a mineral exploration, development and production company specializing in acquiring and consolidating mineral properties with potential production and future growth through exploration discoveries.Acquisition emphasis is focused on properties containing gold, silver, molybdenum and other strategic minerals that present low political and financial risk and exceptional upside potential.Currently, the Company’s main focus is in Nevada. The Company was formed in Minnesota on June 2, 1997.On May 30, 2008, the Company reincorporated in Nevada. The Company’s primary mining property asset is the Mineral Ridge mine, located in Nevada. Management’s near-term goal is to develop a feasibility plan and obtain financing through a joint venture or sale of all or part of its interest in the mine based on the potential for profitable production of gold and silver at Mineral Ridge.In February 2007, the Company completed a purchase agreement with four individuals for the Northern Champion molybdenum property located in Ontario, Canada, and plans to take bulk samples for metallurgical and market testing, and to actively explore and delineate molybdenum mineralization on the property as funding is available. The Company suspended the molybdenum mining operations of the Ashdown Project LLC (the “Ashdown LLC”) in November 2008 in response to a substantial decline of molybdenum oxide market prices.On February 25, 2009, the Company entered into an agreement to sell 100% of its ownership interest in the Ashdown LLC (Note 3).As a result, the Ashdown LLC is classified as discontinued operations for all periods presented in the condensed consolidated financial statements. The interim financial information of the Company as March 31, 2009 and for the three-month periods ended March 31, 2009 and 2008 is unaudited, and the balance sheet as of December 31, 2008 is derived from audited financial statements.The accompanying condensed consolidated financial statements have been prepared in accordance with U. S. generally accepted accounting principles for interim financial statements.Accordingly, they omit or condense footnotes and certain other information normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles.The accounting policies followed for quarterly financial reporting conform with the accounting policies disclosed in Note 1 to the Notes to Consolidated Financial Statements included in the Company's Annual Report on Form 10-K for the year ended December 31, 2008.In the opinion of management, all adjustments that are necessary for a fair presentation of the financial information for the interim periods reported have been made.All such adjustments are of a normal recurring nature.The results of operations for the three months ended March 31, 2009 are not necessarily indicative of the results that can be expected for the fiscal year ending December 31, 2009.The unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 6 NOTE 2 -GOING CONCERN The Company’s condensed consolidated financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, the Company has a history of operating losses since its inception in 1997, and has an accumulated deficit of $45,104,008 and a total stockholders’ deficit of $4,425,646 at March 31, 2009, which together raises doubt about the Company’s ability to continue as a going concern.The accompanying condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Historically, the Company has obtained working capital from debt and equity financing, the exercise of options and warrants, and from a production payment purchase agreement to fund the Company’s activities.The deterioration of capital markets has made it increasingly difficult for the Company to obtain debt and equity financing.On January 30, 2009, the Company entered into a Bridge Loan and Debt Restructuring Agreement with Crestview Capital Master, LLC (“Crestview), whereby the Company borrowed $1 million (see Note The operations of the Ashdown LLC have also funded a significant portion of the Company’s operating costs and expenses.The Company suspended the mining operations of the Ashdown LLC in November 2008 in response to a substantial decline of molybdenum oxide market prices, with only incidental revenues during the three months ended March 31, 2009.On February 25, 2009, the Company entered into an agreement to sell 100% of its ownership interest in the Ashdown LLC for $5.3 million (see Note 3).As a result, the Ashdown LLC is classified as discontinued operations for all periods presented in the condensed consolidated financial statements and the Company currently has no operating revenues. The $5.3 million purchase price due the Company will be payable over a 72 month term, and WEX will assume substantially all of the liabilities of the Ashdown LLC.There can be no guarantee or assurance that WEX will be successful in its ability to raise sufficient capital to commence again the operations of the Ashdown LLC, attain a sustained profitable level of operations from the Ashdown LLC, or pay the Company the $5.3 million promissory note.With the shutdown of Ashdown operations and the ongoing difficulty raising capital, certain vendors and lenders of the Company have initiated actions to collect balances that are past due.The Company is negotiating mutually beneficial settlements and payment plans with these parties.However, the ability to bring the obligations current is dependent on the Company’s ability to raise additional capital.Further, there can be no assurance that the Company will attain a successful level of operations from its other properties, or to continue to raise capital at favorable rates or at all.If the Company is unable to obtain profitable operations and positive operating cash flows and raise sufficient capital to meet scheduled and past due debt obligations, it may be forced to scale back its development plans or to significantly reduce or terminate operations and file for reorganization or liquidation under the bankruptcy laws.The condensed consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. NOTE 3 -DISCONTINUED OPERATIONS On February 25, 2009, the Company entered into a Binding Memorandum of Understanding as well as two related binding side letter agreements (collectively, the “MOU”) with Win-Eldrich Gold, Inc. (“WEG”) , whereby the Company agreed to sell 100% of its ownership interest in the Ashdown LLC to WEG (the “Ashdown Sale”).WEG has been a co-owner of the Ashdown LLC with the Company since the inception of the Ashdown LLC in September 2006, with the Company owning a 60% membership interest and WEG owning a 40% membership interest.The Ashdown LLC placed the Ashdown property into commercial operation in December 2006, and had sales of molybdenite concentrates of $10,398,361 for the year ended December 31, 2007 and sales of $10,537,370 during 2008 prior to suspension of operations in November 2008 due to significant declines in the market price of molybdenum. 7 As consideration for the Ashdown Sale, WEG will pay $5.3 million (the “Purchase Price”) to the Company, in the form of a secured promissory note for the full amount of the Purchase Price.In addition, WEG will assume the majority of all obligations and liabilities of the Ashdown LLC.Interest on the note will be calculated on a quarterly basis at a defined prime rate plus 2%, not to exceed 10%.No payments of note principal or interest are payable until final agreements are completed, with monthly payments of principal and interest payable thereafter for a period of 72 months. The Ashdown Sale will be complete upon execution of definitive agreements and receipt of regulatory approval.Upon completion of the Ashdown Sale, all litigation between WEG and the Company will terminate.The Company will have the right to appoint one representative to the Board of Directors of WEG’s parent company, Win-Eldrich Mines Limited (“WEX”), and WEX will have the right to appoint one representative to the Company’s Board of Directors.There is no assurance that the Ashdown Sale will be completed. The Company has reported the results of operations of the Ashdown LLC as discontinued operations for the three-month periods ended March 31, 2009 and 2008, including the following: 2009 2008 Revenues $ 153,797 $ 4,061,224 Income (loss) before minority interest and income taxes (511,617 ) 970,650 Provision for income taxes - - Income (loss) before minority interest (511,617 ) 970,650 Minority interest in net (income) loss of joint venture 204,647 (387,508 ) Income (loss) from discontinued operations $ (306,970 ) $ 583,142 The assets and liabilities of the Ashdown LLC are aggregated and disclosed as long-term assets and liabilities in the condensed consolidated balance sheets as of March 31, 2009 and December 31, 2008 as follows: March 31, 2009 December 31, 2008 Cash and cash equivalents $ 518 $ 193 Receivables 120,938 - Prepaid expenses and other current assets 14,751 14,938 Inventories 196,239 224,846 Property and equipment, net 2,333,360 2,498,502 Restricted funds – reclamation obligations 493,437 493,218 Deposits 151,508 151,508 Assets of discontinued operations $ 3,310,751 $ 3,383,205 8 March 31, 2009 December 31, 2008 Accounts payable $ 1,524,499 $ 1,247,199 Accrued liabilities 811,335 749,928 Long-term debt, including current portion 610,473 631,885 Amounts due to related parties 274,871 176,705 Reclamation obligation 591,138 584,910 Liabilities of discontinued operations $ 3,812,316 $ 3,390,627 NOTE 4 -STOCK-BASED COMPENSATION The Company accounts for stock-based compensation in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 123(R), Share Based Payments.Under the fair value recognition provisions of this statement, stock-based compensation cost is measured at the grant date based on the value of the award granted, using the Black-Scholes option pricing model, and recognized over the period in which the award vests.The stock-based compensation expense included in general and administrative expenses for the three-month periods ended March 31, 2009 and 2008 was $16,593 and $32,993, respectively.There was no stock compensation expense capitalized during the three-month periods ended March 31, 2009 and During the three months ended March 31, 2009, options to purchase 100,000 shares of the
